Reasons for Allowance
Claims 1-13 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Applicant’s claimed invention in claim 1 regards a display device with closed circuit and detection circuit for detecting disconnection and abnormal voltage range. Regarding this feature, Applicant specifically claims, “a closed circuit formed extending through one, adjacent two, or all connection portions of a first connection portion, a second connection portion, and a third connection portion that electrically connect a wiring line of the rigid substrate and a wiring line of the flexible printed circuit, a wiring line of the flexible printed circuit and a wiring line of the display panel, and a wiring line of the display panel and a terminal of the drive circuit by an anisotropic conductive film sandwiched between electrodes formed on each of the wiring lines and the terminal and thermally pressure-bonded”. Applicant claimed further specifies the structure of the invention by claiming limitations regarding “anisotropic conductive film” and “… thermally pressure-bonded”. Examiner conducted search to find these limitations but could not find them alone or in combination. Following are most relevant prior arts from the search.

Itoh et al (PGPUB 2011/0122105 A1) – Itoh teaches circuit for detecting disconnection and repairing the disconnection in the TCPs 41aa and 41ba but do not specifically teach all of the limitations claimed and discussed above.

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691